¶1 In 1993, petitioner Lindsey L. Crumpton was convicted of five counts of first degree rape and one count of residential burglary. In 2011, he petitioned the court for postconviction deoxyribonucleic acid (DNA) testing pursuant to RCW 10.73.170. The superior court denied this motion, saying he had not shown a “ likelihood that the DNA evidence would demonstrate his innocence on a more probable than not basis’ ” as is required by RCW 10.73.170(3). Clerk’s Papers (CP) at 63 (quoting RCW 10.73-.170(3)). The Court of Appeals affirmed. We must decide the standard the court should use to decide a motion for postconviction DNA testing and whether a court should presume DNA evidence would be favorable to the convicted individual when determining if it is likely the evidence would prove his or her innocence. We hold that a court should use such a presumption. We reverse and remand to the trial court to apply the proper standard.
Fairhurst, J.
I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY
¶2 In 1993, a 75-year-old widow living alone in Bremerton was repeatedly raped by an intruder. State v. Crumpton, 172 Wn. App. 408, 410, 289 P.3d 766 (2012). The woman was awoken at around 3:15 a.m. and saw a man standing in her room. Id. The man covered her head with bedding and raped her five times, four times anally and once vaginally. Id. In between each rape, he rummaged through different rooms in the house for valuables. Id. The woman was unable *256to give a good description of the rapist due to the dark room and her head being covered during the encounter. Id. However, she described him as a “ ‘big black man’ ” who felt “ ‘greasy’ ” and smelled of cologne. Id. at 410-11 (internal quotation marks omitted) (quoting State v. Crumpton, noted at 82 Wn. App. 1015, slip op. at 3 (1996)).
¶3 After the fifth rape, the man poured something cold onto the woman,1 rammed handkerchiefs from the woman’s nightstand drawer into her perineal area, and then left. Id. at 410. Shortly afterward, she went to her neighbor’s house for help. Id. at 411. At around 5:15 a.m., they called the police. Id. Paramedics came and took her to the hospital, where the doctor observed bruising on her neck, tearing of her rectum, and blood in her vagina. Id.
¶4 A police officer stopped Crumpton at 5:23 a.m. because he matched the description of the rapist. Id. Crumpton was running a half a mile from the woman’s house. He was wearing soiled pants and a black leather jacket without a shirt. Id. His skin looked wet. Id. He was carrying a flower-print design pillowcase or blanket smeared with blood that matched the woman’s bedding. Id. He had a beige phone cord,2 costume jewelry, a cigarette case, and a number of handkerchiefs. Id. at 411-12. The woman identified all these items as belonging to her. Id. at 412. One of the hairs collected from the woman’s mattress matched a pubic hair sample from Crumpton. Id. at 413.
¶5 When he was first stopped, Crumpton claimed he was going to his mother’s house from his sister’s house. Id. at 411. He said he had the sheets for his mother to wash, the handkerchiefs because he had a cold, and the jewelry because he didn’t trust his sister with it. Id. at 412. Later, Crumpton admitted to being in the woman’s house for *257approximately 40 minutes and to taking her items but denied hitting or raping her.
¶6 Crumpton was charged with five counts of first degree rape and one count of residential burglary. After a trial, the jury returned guilty verdicts on all counts. The trial court imposed an exceptional sentence based on deliberate cruelty and the particular vulnerability of the victim. Crumpton appealed, and his conviction was affirmed. This court denied review.
¶7 Years later, Crumpton filed a motion to allow postconviction DNA testing of several items of evidence that contained biological material: the rectal and vaginal swabs of the victim, the flannel sheet from the bed, white handkerchiefs collected from the scene of the rape, and hairs that were also collected from the scene. The trial court denied this motion. CP at 60-65. The Court of Appeals affirmed the trial court in a 2-1 published decision. Crumpton, 172 Wn. App. 408. We granted review. State v. Crumpton, 177 Wn.2d 1015, 306 P.3d 960 (2013).
II. ISSUE PRESENTED
¶8 On a motion for postconviction DNA testing, should a trial court presume that DNA results would be favorable to the defendant when determining if the DNA test would demonstrate his innocence on a more probable than not basis?
III. ANALYSIS
¶9 We review a trial court’s decision on a motion for postconviction DNA testing for abuse of discretion. State v. Riofta, 166 Wn.2d 358, 370, 209 P.3d 467 (2009). A trial court abuses its discretion if the decision rests on facts unsupported in the record or was reached by applying the wrong legal standard. State v. Rafay, 167 Wn.2d 644, 655, 222 P.3d 86 (2009).
*258 ¶10 There is no constitutional right to DNA testing. Dist. Att’y’s Office v. Osborne, 557 U.S. 52, 73-74, 129 S. Ct. 2308, 174 L. Ed. 2d 38 (2009). However, as a response to developing technology, postconviction DNA testing has been widely accepted as a way to ensure an innocent person is not in jail. Riofta, 166 Wn.2d at 368 (noting that the Washington statute is modeled after the federal DNA testing statute, 18 U.S.C. § 3600(a)). RCW 10.73.170 provides a mechanism under Washington law for individuals to seek DNA testing in order to establish their innocence.
fll This statute has both procedural and substantive components. The State has conceded that Crumpton has met his procedural burden, so these requirements will not be discussed further.3 At issue is the substantive portion of the statute that requires the convicted person to show “the likelihood that the DNA evidence would demonstrate innocence on a more probable than not basis.” RCW 10.73.170(3).
¶12 Crumpton argues that in deciding whether to grant a motion for postconviction DNA testing, the court should presume that the DNA results would be favorable to the defendant. The inquiry then becomes the likelihood that favorable DNA evidence would demonstrate innocence on a more probable than not basis. Conversely, the State rejects the idea that the court must employ this presumption. The State argues a defendant should have to show the court that the DNA evidence would demonstrate his innocence on *259a more probable than not basis in light of all the other evidence presented at trial before a court will order a DNA test.
¶13 While the text of RCW 10.73.170(3) does not specifically mention a favorable presumption, cases applying this statute and the substantive standard therein have discussed the favorable results. In Riofta, the movant sought DNA testing of a white hat that was worn by the perpetrator of a shooting for which he was convicted.4 166 Wn.2d at 361. We wrote, “To determine the probability that a petitioner could demonstrate his innocence with the aid of favorable DNA test results, courts must consider the evidence produced at trial along with any newly discovered evidence and the impact that an exculpatory DNA test could have in light of this evidence.” Id. at 369 (emphasis added). The court then applied the facts of the case to this standard by looking at each of the two possible favorable outcomes for Riofta. Id. at 370. Assuming each were true, the court found that neither result would make his guilt or innocence more clear.5 Id. at 370-71. Because neither favorable result made Riofta’s innocence more or less likely, the court denied the motion for testing. Id. The Riofta court recognized that a court should assess the impact of an *260exculpatory DNA test in light of all the evidence from trial when deciding a motion for postconviction DNA. Id. at 369.
f 14 A few years later, this court heard State v. Thompson, which involved the brutal rape and assault of a woman in a hotel room. 173 Wn.2d 865, 867-68, 271 P.3d 204 (2012). Thompson was convicted of first degree rape and later moved for postconviction DNA testing. Id. at 867, 869. Like the court in Riofta, the Thompson court presumed the evidence would be favorable to the convicted party to decide the motion. Id. at 875. The court held that if the DNA evidence excluded Thompson as the single rapist, it is more probable than not that he was innocent. Accordingly, the court affirmed, remanding for testing. Id. (“If DNA test results should conclusively exclude Thompson as the source of the collected semen, it is more probable than not that his innocence would be established.”).
¶15 The Court of Appeals decided consistently with these cases in State v. Gray, 151 Wn. App. 762, 215 P.3d 961 (2009). Gray involved a single perpetrator who attacked a group of teenagers as they were camping and raped one of the girls. Id. at 766. Later, Gray filed for postconviction DNA testing of various items from the scene. The court used the standard from Riofta and analyzed the possible inferences from favorable DNA results. Id. at 774. The court concluded that if some of the evidence Gray requested be tested came back as not his DNA, it would be material to his innocence and therefore the motion for postconviction testing should be granted. Id. If only one person committed the crime, then the presence of other DNA would suggest innocence on a more probable than not basis. Id.
¶16 Case law supports using a favorable presumption when deciding whether to grant a motion for postconviction DNA testing. We formally hold that this presumption is part of the standard in RCW 10.73.170. A court should look to whether, considering all the evidence from trial and assuming an exculpatory DNA test result, it is likely the individual is innocent on a more probable than not basis. If *261so, the court should grant the motion and allow testing to be done. Only then can it be determined whether the DNA actually exculpates the individual and if the results could be used to support a motion for a new trial.
¶17 The present case is factually analogous to Thompson and Gray, both of which involved a single rapist. Each case involved weak identification evidence but otherwise had very strong physical and circumstantial evidence tying the convicted individual to the crime. Because there was only one rapist and no other sexual activity, any DNA on the tested evidence would necessarily have to be the rapist’s DNA. These courts found that even in the context of all the strong evidence of guilt, DNA testing should be granted because if the DNA did not match, the convicted individual was most likely innocent. This is true in this case as well. Any DNA evidence left on the items Crumpton petitioned to test would almost certainly have been left by the perpetrator of the rape. Exculpatory results of DNA testing in this case would directly affect the likelihood Crumpton was innocent. Using this presumption Crumpton’s motion for testing must be granted.
¶18 In addition to the fact that our case law supports this presumption, we believe it is the appropriate analytical method for achieving the most just resolution to these motions. We reaffirm Riofta that the substantive requirement in the statute is meant to be “onerous.” Riofta, 166 Wn.2d at 367 (“In contrast to the statute’s lenient procedural requirements, its substantive standard is onerous.”). Testing should be limited to situations where there is a credible showing that it could benefit a possibly innocent individual, id. at 369; see Thompson, 173 Wn.2d at 884-85 (Madsen, C.J., dissenting), not only because that is the goal of the statute but also to avoid overburdening labs or wasting state resources without good reason. But at the same time, this technological improvement should be made available to convicted individuals who might actually be innocent. Many innocent individuals have been exonerated *262through postconviction DNA tests, including some who had overwhelming evidence indicating guilt. And there is no direct evidence showing that labs have in fact been overburdened by an onslaught of postconviction testing.6 Thus, to balance these interests, the standard must be onerous but reasonable enough to let legitimate claims survive. Using a favorable presumption within the context of the statutory language accomplishes this balance.
¶19 In affirming this presumption, we recognize that in light of the overwhelming physical and circumstantial evidence against Crumpton some might find it difficult to grant him this postconviction DNA testing. But, there will always be strong evidence against a convicted individual since they were convicted of the crime beyond a reasonable doubt. Gray, 151 Wn. App. at 773 (“[WJhether the evidence in the original trial was strong or weak is only part of the question.”). The court should not focus on the weight or sufficiency of evidence presented at trial to decide a motion for postconviction DNA testing. It must focus on the likelihood that DNA evidence could demonstrate the individual’s innocence in spite of the multitude of other evidence against them. In other words, a court should evaluate the likelihood of innocence based on a favorable test result, not the likelihood of a favorable test result in the first place.
¶20 At the same time, a trial court should not ignore the evidence from trial. It must look at DNA evidence in the context of all the evidence against the individual when deciding the motion.7 Riofta, 166 Wn.2d at 368. It is only within the context of the other evidence that the court can determine whether DNA evidence might demonstrate innocence. A trial court must “look to see how the evidence *263stands up in the presence of a favorable DNA test.” Crumpton, 172 Wn. App at 422 (Worswick, C.J., dissenting). While a court should not retry a case to decide this motion, the evidence at trial matters and should be taken into account. Thompson, 173 Wn.2d at 873-74.
¶21 Imposing a favorable presumption when deciding a motion for postconviction DNA testing affects only whether the DNA will be tested; it does not affect whether the individual will be granted a new trial. Only if the DNA evidence belongs to another individual could there be significant evidence to support a motion for a new trial. But, if the DNA evidence comes back as that of the convicted individual, it reinforces the conviction. And, if the DNA evidence comes back inconclusive, it likely does nothing. That alone will be insufficient to satisfy the heavy burden needed to grant a motion for a new trial. Obtaining a DNA test is simply the first step on the journey for a new trial.
 ¶22 Employing this presumption will not result in courts granting every motion for postconviction DNA testing, as Riofta demonstrates. See Riofta, 166 Wn.2d at 373. A defendant must still show that the DNA results could substantiate his or her innocence. While we do not create an automatic right to postconviction DNA testing for single rapist cases, we recognize DNA results in such cases is logically very persuasive. If there is only one rapist, DNA evidence that does not match the convicted individual is extremely persuasive of that person’s innocence. Crumpton, 172 Wn. App. at 424-25 (Worswick, C.J., dissenting). However, the defendant must show the link between the evidence and the possibility it would show innocence just like in all other cases before the court on such a motion.
¶23 There is no indication that the trial court used a standard that included use of a favorable presumption. In its conclusions of law, the trial court stuck to the statutory language, with no mention of a presumption of favorability or hypothetical inferences from an exculpatory test result. *264Since we have found that this presumption is part of Washington law and should be applied, we are forced to assume the trial court did not apply the proper standard and therefore abused its discretion.
IV. CONCLUSION
¶24 We reverse the Court of Appeals and hold that the standard for postconviction DNA testing was properly articulated in Riofta to include the imposition of a presumption in favor of the convicted individual. A trial court must look to whether the DNA results, in conjunction with the other evidence from the trial, demonstrate the individual’s innocence on a more probable than not basis, assuming the DNA results would be favorable to that convicted individual. The trial court did not use the proper standard, and so it abused its discretion. We reverse and remand to the trial court to apply the proper standard to the motion.
C. Johnson, Wiggins, González, and Gordon McCloud, JJ., and Dwyer, J. Pro Tem., concur.

 A later search of her house found an open bottle of Crisco oil on the dresser. Crumpton, 172 Wn. App. at 412.


 Search of the woman’s house revealed that one phone cord had been cut and another completely removed. Id.


 RCW 10.73.170(2) lists the procedural requirements of this statute:
The motion shall:
(a) State that:
(i) The court ruled that DNA testing did not meet acceptable scientific standards; or
(ii) DNA testing technology was not sufficiently developed to test the DNA evidence in the case; or
(iii) The DNA testing now requested would be significantly more accurate than prior DNA testing or would provide significant new information;
(b) Explain why DNA evidence is material to the identity of the perpetrator of, or accomplice to, the crime, or to sentence enhancement; and
(c) Comply with all other procedural requirements established by court rule.


 Whether to use this presumption was not directly at issue in Riofta. The issue with the substantive section of the statute was whether the DNA evidence should be viewed in conjunction with the rest of the evidence from the trial when deciding whether the results would demonstrate the convicted party’s innocence. Riofta, 166 Wn.2d at 367-68. The court held that a motion for DNA testing is not decided in a vacuum; the entirety of the case against the convicted individual must be taken into account. Id. (“The statute requires a trial court to grant a motion for postconviction testing when exculpatory results would, in combination with the other evidence, raise a reasonable probability the petitioner was not the perpetrator.”).


 The two possible favorable outcomes for Riofta were “the absence of his DNA and the presence of another person’s DNA.” Id. at 370. If either of those were results of the DNA test, it would not make it any more likely Riofta was innocent. If his DNA was not on the hat, it would not prove he was not the shooter since the hat belonged to the owner of the stolen vehicle and the perpetrator might have worn it only during the shooting itself. Id. Similarly, the presence of a third person’s DNA is unavailing since that person could have worn the hat at some other time after the vehicle was stolen, not necessarily at the time of the shooting. Id. at 370-71.


 The Innocence Network points out that “[a]s of last year, only three of the state crime lab’s 967 backlogged DNA cases were the result of an ROW 10.73.170 petition.” Amicus Br. of Innocence Network at 7-8.


 As long as it is used in the context of the proper standard, a court may even consider why the defendant did not request DNA testing in the original trial when deciding a motion for postconviction testing. Riofta, 166 Wn.2d at 366 n.1, 368 n.3.